Citation Nr: 1302532	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  04-34 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation above 10 percent for left knee anterior cruciate laxity with chondromalacia, prior to June 10, 2010.

3.  Entitlement to an increased evaluation above 20 percent for left knee anterior cruciate laxity with chondromalacia, from June 10, 2010.   


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to August 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Los Angeles, California, Regional Office of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder (to include bipolar disorder and PTSD) and entitlement to an increased evaluation above 10 percent for left knee anterior cruciate laxity with chondromalacia.  During the course of the appeal, the agency of original jurisdiction over the current appeal became the St. Petersburg, Florida, VA Regional Office (RO).

In September 2006, the Veteran and his representative appeared at the RO to present oral testimony and documentary evidence in support of his appeal before the undersigned traveling Veterans Law Judge.  A transcript of this hearing has been duly obtained and associated with the Veteran's claims file for consideration by the Board.

In February 2007, the Board remanded the appeal to the RO via the Appeals Management Center (AMC) for further evidentiary and procedural development, including to verify his alleged in-service PTSD stressors and to provide him with a VA examination of his left knee disorder.  Following this development, a June 2010 rating decision/supplemental statement of the case confirmed and continued the denial of service connection for a chronic psychiatric disorder, and a July 2010 rating decision granted the Veteran a rating increased to 20 percent for left knee anterior cruciate laxity with chondromalacia, effective June 10, 2010.  The case was thereafter returned to the Board in August 2010.  In December 2010, the Board again remanded the appeal for additional evidentiary development, including conducting further research to attempt to verify the Veteran's alleged PTSD stressors and to obtain his Social Security Administration (SSA) records.  Following this development, a May 2012 rating decision/supplemental statement of the case confirmed the denial of service connection for a chronic psychiatric disorder, and also confirmed the 10 percent evaluation assigned to the left knee anterior cruciate laxity with chondromalacia prior to June 10, 2010 and the 20 percent evaluation assigned for left knee anterior cruciate laxity with chondromalacia effective June 10, 2010.  The case was thereafter returned to the Board in June 2012 and, as the maximum benefit was not granted, the Veteran now continues his appeal.   

The Board refers to the RO for action deemed appropriate the issue of secondary service connection for right knee arthritis, raised by the June 2010 VA examination report.


FINDINGS OF FACT

1.  The Veteran did not serve in combat or in a combat zone during a recognized period of war.

2.  The Veteran's alleged in-service stressors that have been linked to his current diagnosis of PTSD are not objectively verifiable by the historical record and his personal account of these stressors is not credible.    

3.  A chronic acquired psychiatric disorder, to include bipolar disorder and PTSD, did not have its onset during active military service. 

4.  Prior to June 10, 2010, the Veteran's left knee anterior cruciate laxity with chondromalacia was manifested by subjective complaints of left knee pain and pain on use, with objective evidence of no more than slight impairment due to anterior-posterior instability with small effusion.

5.  From June 10, 2010, the Veteran's left knee anterior cruciate laxity with chondromalacia is manifested by subjective complaints of left knee pain and pain on use, with objective evidence of no more than moderate impairment due to anterior-posterior instability with small effusion.  

6.  Mild degenerative joint disease of the left knee was demonstrated on X-ray on August 26, 2007, and it has been medically related to the inservice left knee injury.


CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disorder, to include bipolar disorder and PTSD, was not incurred, nor is one presumed to have been incurred, in active duty.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2012).

2.  The criteria for an increased evaluation above 10 percent for left knee anterior cruciate laxity with chondromalacia for the period prior to June 10, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 5261 (2012).   

3.  The criteria for an increased evaluation above 20 percent for left knee anterior cruciate laxity with chondromalacia for the period from June 10, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 5261 (2012).   

4.  The criteria for a separate 10 percent rating for left knee arthritis have been met from August 26, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 5261 (2012).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  The Veterans Claims Assistance Act of 2000 (VCAA) and VA's Duties to Notify and Assist

With respect to the claims on appeal, the Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The original claim for service connection for an acquired psychiatric disorder and the current claim for an increased rating for a left knee disorder were filed on October 2, 2002.  A VCAA notice letter was dispatched to the Veteran in November 2002, prior to the June 2003 rating decision now on appeal, with subsequent notice letters dispatched during the course of the appeal in December 2003, February 2007, May 2007, and February 2008.  These letters address the service connection and increased rating issues on appeal and, collectively, satisfy the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  To the extent that a timing of notice error exists in that fully compliant notice did not precede the initial adjudication of the Veteran's claims, the later notices were followed by subsequent readjudications, most recently in a May 2012 rating decision, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).
  
VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  As the rating issues on appeal stem from October 2, 2002, when the Veteran filed his claim for an increased rating for his chronic left knee disability, the relevant time period and evidence that must be addressed in the adjudication of the increased rating claim encompasses the period from October 2, 2001 to the present, in order to allow the Board to consider the applicability of a staged rating.  See 38 C.F.R. § 3.400(o)(2) (2011); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this regard, the Board observes that private, SSA, and VA clinical records that pertain to the Veteran's examinations and treatments for his psychiatric disorder and chronic left knee disability for the period spanning 1986 to 2010 have been obtained and associated with the claims file.  The Board further notes that it remanded the case for additional evidentiary development in February 2007 and December 2010, to include obtaining the Veteran's SSA records, attempting to verify the Veteran's alleged in-service non-combat stressors through inquiries with the Naval Criminal Investigative Service (NCIS) and the Joint Services Records Research Center (JSRRC), and providing him with a current examination of his orthopedic disability in June 2010.  These actions are in substantial compliance with the Board's remand directives, and therefore no further remand is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board concludes that VA has reasonably discharged its duty to assist the Veteran in the development of the relevant evidence, and that no further remand for corrective development is required.

The Board has reviewed the aforementioned examination reports and notes that the Veteran's claims file was reviewed by the VA clinician who performed the June 2010 orthopedic examination.  The examiner who conducted the evaluation provided adequate discussion of his clinical observations and a rationale to support his individual findings and conclusions within the context of the Veteran's clinical history as contained within his claims file.  As the June 2010 examination of record incorporated the clinical findings of the prior VA treatments and examinations conducted during the course of this claim, extending all the way back to 2001, the latest examination is deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board notes that the Veteran was not provided with a VA examination addressing the claim for service connection for a chronic acquired psychiatric disorder.  However, this deficit does not render the existing record unusable for purposes of adjudicating the claim on the merits.  The Board is mindful of the test prescribed by the United States Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of an examination addressing the psychiatric issue is not prejudicial to the Veteran's claim as he has not met the criteria under McLendon to warrant such an examination and, furthermore, the service and post-service VA, SSA, and private medical records presently associated with the claims file provide sufficient evidence to decide the claim and so a VA examination is therefore not necessary to adjudicate the matter.  

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  As will be further discussed below, the Board has determined that the credible evidence does not establish an in-service event, injury, or disease relating his current psychiatric diagnoses to his period of active service.  Thus, the second and third elements of the McLendon test have not been met.  Therefore, the absence of a clinical examination addressing the psychiatric claim does not constitute a breach of VA's duty to assist.  Furthermore, the Board concludes as a factual matter that the existing clinical evidence of record is sufficient to decide the claim for VA compensation for a chronic psychiatric disability, such that remanding the case for an examination to address this matter would be an unnecessary expenditure of VA resources.

The Veteran was provided with a hearing before the Board in September 2006.  Since the time of the latest Board remand of December 2010, neither the Veteran nor his representative has indicated that there was any further evidence to submit in support of his claims.  The Veteran having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claims, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claims for service connection for an acquired psychiatric disability and increased ratings for his left knee disability decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Factual background and analysis: Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and PTSD.

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service or, if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2012).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2012)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any notation of psychiatric counseling or treatment in service will permit service connection for a chronic acquired psychiatric disability, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses (to include bipolar disorder), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-98.

As relevant, the Veteran's service treatment records show normal psychiatric findings on clinical evaluations conducted at entry into active duty.  No treatment for any psychiatric symptoms or complaints, much less evidence of a clinical diagnosis of a chronic acquired psychiatric disorder, is shown throughout his entire period of military service and on service separation examination he was psychiatrically assessed as clinically normal with no reported history of any psychiatric problems.  He was honorably discharged from active duty in the United States Marine Corps in August 1986.

Post-service VA medical examination dated November 1986 shows normal psychiatric findings and no related abnormalities. No treatment for or diagnosis of a chronic acquired psychiatric disability is shown until July 2002, when he was admitted at a VA emergency room with no prior psychiatric history, presenting complaints of suicidal ideation.  He related that in the past month he underwent a cascade of multiple life stressors beginning with the failure of his restaurant business, which led to the repossession of his car, his eviction from his apartment, the breakup of his eight-year relationship with his fiancée, and culminated with his being kicked out of his friend's home where he had previously been staying temporarily after having a fit of rage and destroying some of his host's furniture.  He presented with complaints and psychiatric symptoms that were consistent with depression and he was diagnosed on Axis I with major depressive disorder versus adjustment disorder.  Thereafter, VA, SSA, and private clinical records for the period from July 2002 to the present show ongoing psychiatric counseling and treatment for Axis I diagnoses that included major depression and bipolar disorder with psychotic features (manifested by complaints of auditory hallucinations) and PTSD.  In current treatment notes, the Veteran reported experiencing onset of psychiatric symptoms in service and continuity of such symptoms to the present day.  

To the extent that the Veteran seeks service connection on a direct or presumptive basis for a chronic acquired psychiatric disorder other than PTSD, the Board has reviewed the entirety of the record and observes that the Veteran's service treatment records do not show onset of any chronic psychiatric disorder during active duty.  Inasmuch as the Veteran's current Axis I diagnoses include a psychosis (i.e., major depression and bipolar disorder), the clinical evidence does not demonstrate onset of these diagnoses until July 2002, nearly 16 years after his separation from active duty, and therefore well after the one-year period following discharge that a psychosis must be clinically manifest to a compensable degree to be presumptively linked to service under 38 C.F.R. §§ 3.303, 3.307, 3.309.  In any case, none of the post-service psychiatric treatment records present any opinion or other clinical evidence that objectively links the Veteran's current Axis I diagnoses to his period of military service.  Therefore, the Board finds that the clinical evidence does not provide any factual grounds to allow service connection for a chronic acquired psychiatric disorder other than PTSD on a direct or presumptive basis.  

Although the Veteran is competent to describe his perceivable psychiatric symptoms and although his reported history of their onset in service and continuity since service may be sufficient evidence in and of itself to establish a nexus [see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)], the Board finds that the Veteran's statements in this regard are not credible for purposes of establishing such a link with service as they are contradicted by the contemporaneous clinical record, which shows no psychiatric symptoms reported in service by the Veteran on his medical history questionnaires, no psychiatric abnormalities detected on post-service clinical examination in November 1986, and thereafter no history of psychiatric symptoms prior to his first psychiatric consultation of record in July 2002, following a cascade of multiple non-service-related life stressors that befell him over the course of the preceding year.  In any case, to the extent that the Veteran asserts on his own authority that there is a medical link between his current Axis I diagnoses and service, as the record establishes that he is not a clinician with a background in psychology, psychiatry, or medicine in general, he lacks the requisite formal training and accreditation to make diagnoses and to present opinion and commentary on matters of medical causation and etiology.  As such, his statements in this regard are entitled to no probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
 
With regard to that aspect of the Veteran's claim seeking VA compensation for PTSD, the Board observes that the claimant served on active duty in the United States Marine Corps after the Vietnam Era, and therefore he did not serve during a period of war as recognized in 38 C.F.R. § 3.2(f) (2012).  His service personnel records show that he was attached to the Fleet Marine Force, during which time he was posted aboard the naval warship USS Tripoli (LPH-10).  The post-service psychiatric treatment records reflect that the Veteran expressly denied ever having been involved in actual combat and his claimed in-service stressors that are clinically linked to his PTSD diagnosis are essentially as follows:

[1.]  While serving aboard the USS Tripoli as it was leaving port out of the Subic Bay Naval Base in the Philippines, the vessel ran over a small two-man "bonka boat" crewed by Filipinos, resulting in two civilian fatalities and the destruction of their craft.  The USS Tripoli was compelled to immediately return to Subic Bay Naval Base and remain there for two weeks pending investigation of the accident by Philippine nationals.  

[2.]  While serving aboard the USS Tripoli at some point in time in 1978, as the vessel was sailing off the coast of Thailand or Vietnam in the course of conducting investigations and interdictions of illegal arms trafficking at sea, it encountered an overloaded boat filled with Vietnamese refugees, many of whom were dead, but with approximately 30 persons still alive and ". . . begging for help and they had to sink the ship."  

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2012).  

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(2) (2012); see also 38 U.S.C.A. § 1154(b) (West 2002).  As previously noted, the Veteran's records from service in the United States Marine Corps do not indicate combat service and the Veteran himself has denied participating in, or being exposed to, combat.  Thus, 38 C.F.R. § 3.304(f)(2) is not for consideration in the present claim.

With respect to the aforementioned stressors [1.] and [2.], VA has conducted extensive inquiries with the JSRRC and the NCIS in an attempt to verify that these alleged stressors actually occurred.  The historical documents, official VA memoranda of factual findings, and responses from the JSRRC and the NCIS show that stressor [1.] involving the fatal collision between the USS Tripoli and the Filipino "bonka boat" that resulted in the deaths of two Philippine nationals could not be objectively verified.  The Board finds as a factual matter that the Veteran's personal account regarding this stressor is simply not credible as it is unlikely that such a dramatic event as depicted by the Veteran would not have been recorded in official naval logs of the USS Tripoli during the period on which the claimant served aboard her.

The official log of the USS Tripoli documents an incident in which this warship encountered a small Vietnamese refugee boat at sea in May 1978.  After stopping in the water and tying alongside the refugee boat, the USS Tripoli rendered aid to its crew, pursuant to extant US Navy policy for vessels of the Pacific Fleet operating in those water.  The refugees' vessel was inspected and determined to be seaworthy, and the refugee crew was provided with food, water, milk, fuel, and sea charts.  Although the refugee boat thereafter initially refused to untie from the USS Tripoli, it was eventually cast off and allowed to continue on its voyage.  The official history described above differs markedly from the Veteran's stressor account [2.], which involved a lurid memory of many dead bodies aboard the refugee vessel, with the surviving crew ultimately perishing as their vessel sank (although the Veteran did not clearly state the role that the USS Tripoli played in the sinking of the refugee boat, he implied that it played an active part in its foundering).  The Board finds that the Veteran's account of stressor [2.] is so different as to be an entirely separate and unrelated incident involving multiple deaths of foreign civilians at sea at the hands of the US Navy.  It is also a stressor that is not objectively verified by the historical record.  As with stressor [1.], the Board finds as a factual matter that the Veteran's personal account regarding stressor [2.] is simply not credible as it is unlikely that such a dramatic event as depicted by the Veteran would not have been recorded in official naval logs of the USS Tripoli during the period on which the claimant served aboard her.

Thusly, in view of the foregoing discussion, the Board finds that the underlying peacetime stressors linked to the Veteran's current PTSD diagnosis are not verified to have actually occurred, and furthermore that the Veteran's account regarding these stressors is not credible.  As such, a nexus between his PTSD diagnosis and military service is not demonstrated and the claim for service connection for PTSD must therefore be denied. 

Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and PTSD, must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


(c.)  Factual background and analysis: Entitlement to an increased evaluation above 10 percent for left knee anterior cruciate laxity with chondromalacia for the period prior to June 10, 2010; entitlement to an increased evaluation above 20 percent for left knee anterior cruciate laxity with chondromalacia for the period from June 10, 2010.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2012).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2012); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2012); and where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2012).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that where the appellant has expressed dissatisfaction with the assignment of a rating, separate ratings can be assigned for separate periods of time based on the facts found, commencing on the date on which the appellant reopened his claim for a rating increase.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2012).

A thorough evaluation of a musculoskeletal or orthopedic disability for rating purposes requires consideration of any functional loss due to pain, incoordination, weakness, or fatigability.  38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The applicable rating criteria for evaluating the Veteran's bilateral knee disabilities are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5260, 5261, and 5262.  These provide the following: 

5010
Arthritis, due to trauma, substantiated by X-ray findings:

Rate as arthritis, degenerative
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2012).

5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012)

5256
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° or more
60

In flexion between 20° and 45°
50

In flexion between 10° and 20°
40

Favorable angle in full extension, or in slight flexion between 0° and 10°  
30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2012)

5257
Knee, other impairment of:

Recurrent subluxation or lateral instability: 


Severe
30

Moderate
20

Slight  
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012)

5258
Cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint:                                                                20

38 C.F.R. § 4.71a, Diagnostic Code 5258 (2012)


5260
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012)

5261
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011)

5262
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2012)

A knee disability may be rated under both the Diagnostic Code for arthritis and the Diagnostic Code for joint instability.  The VA Office of the General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257 of 38 C.F.R. § 4.71a.  The Office of the General Counsel noted that Diagnostic Code 5257 specifically addressed only instability of the knee and Diagnostic Code 5003 specifically addressed only arthritis and disability from arthritis due to limitation of range of motion.  The Office of the General Counsel determined that because these Diagnostic Codes applied either to different disabilities or to different manifestations of the same disability, the evaluation of knee dysfunction under both Codes would not amount to pyramiding (i.e., evaluating the same disability under various diagnoses) which was to be avoided under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997).

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

To give the Veteran every consideration in connection with the matter on appeal, the Board must consider all potentially applicable Diagnostic Codes under § 4.71a in rating the Veteran's disability.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one Diagnostic Code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology).

By history, the Veteran's service treatment records show that he sustained several traumatic injuries to his left knee while participating in athletic activities during active duty.  Arthroscopy performed in service in 1983 revealed chondromalacia patella and a laxed posterior cruciate ligament of the left knee.  By rating decision dated February 1987, he was granted service connection and a 10 percent evaluation for left knee instability with anterior cruciate laxity and chondromalacia.  In October 2002, he reopened his left knee claim for a rating increase.

The Board has considered the extensive medical evidence of record pertaining to the Veteran's left knee disability for the period from 2001 - June 9, 2010, which have been obtained from VA, SSA, and private sources.  In summary, the evidence collectively demonstrates that the left knee disability for this period is manifested by subjective accounts of pain and pain on use, crepitus, sensations of joint locking and stiffness, with anterior-posterior ligamentous instability on objective testing that was characterized as mild or slight.  Left knee X-ray films obtained in September 2002 revealed unremarkable osseous structures without evidence of acute fracture, dislocation, or subluxation.  Normal bone mineralization was present with no evidence of significant degenerative arthritic changes.  Adjacent soft tissues were within normal limits.  Evidence of small suprapatellar joint effusion was detected.  Range of motion studies indicated some hyperextension of the left knee to -5 degrees and flexion well beyond 60 degrees, with pain but no additional limitation of flexion to 60 degrees or less after repetitive use.  No further surgical procedures to the left knee since the 1983 are indicated in the record.      

The Board has considered the above evidence and finds that it demonstrates left knee impairment due to objective evidence of slight joint instability that is adequately compensated by the 10 percent rating assigned, pursuant to Diagnostic Code 5257.  However, moderate or severe instability has not been shown which is the basis for higher evaluations.  The evidence does not demonstrate left knee impairment that meets or more closely approximates the criteria for a 20 percent evaluation on the basis of instability.  Although small suprapatellar joint effusion was detected on X-ray during this time period, adjoining soft tissues were demonstrably intact with no objective demonstration of actual semilunar cartilage dislocation, such that a 20 percent evaluation could be assigned under Diagnostic Code 5258.  In view of the foregoing discussion, the Board finds that the clinical evidence supports the assignment of a 10 percent evaluation - and no higher - for service-connected left knee instability with anterior cruciate laxity and chondromalacia prior to June 10, 2010.

As of June 10, 2010, the report of a VA orthopedic examination conducted on that date demonstrates that the Veteran's left knee disability is manifested by subjective complaints of pain, pain on use, instability, repeated episodes of effusion and locking several times per week, redness, and swelling, which were aggravated by prolonged standing for greater than 30 minutes, walking for more than several yards, and sitting.  Episodic flare-ups of elevated symptomatology occurred every 2 - 3 weeks and lasted 1 - 2 days in duration.  He was unable to exercise, use the stairs, or engage in sports or physical activity of any kind.  Attempts at treatment involving narcotic pain medications, TENS unit, and steroid injections failed to provide significant relief.  The Veteran needed to wear a supportive brace over his left knee at all times.  He displayed an antalgic gait and positive drawer's sign.  Objective examination revealed crepitus, pain at rest, instability, joint weakness, guarded movement, and anterior-posterior joint instability that was objectively characterized as moderately impairing.  Otherwise, no patellar or meniscus abnormalities or arthritic changes of the left knee joint were clinically detected.  Left knee flexion was zero to 120 degrees, with hyperextension of the left knee to -5 degrees (normal being zero degrees), with pain following repetitive use but with no additional limitation of motion.  The June 2010 VA examiner noted an August 26, 2007 X-ray which demonstrated mild left knee degenerative joint disease with soft tissue swelling.  He concluded that the left knee arthritis was most likely caused by or a result of the left knee injury.

The Veteran's occupation was in private investigation service and he was unemployed for the prior decade due to PTSD and left knee pain.  The occupational impact of the left knee disorder was decreased mobility and stamina and decreased capacity to carry and lift objects, which produced increased work absenteeism and assignment to different duties.  The left knee's impairment effects on his ability to go shopping, perform chores, engage in recreational activities, drive a car, and travel were characterized as moderate.  The left knee prevented him from engaging in sports and athletic activities.  Otherwise, it had no effect on his ability to feed, bathe, dress, and groom himself or to use the toilet.

The Board has considered the evidence and finds that, relative to instability, the disability picture presented by the above facts is adequately compensated by the 20 percent evaluation on the basis of moderate instability of the left knee joint.  Assignment of a higher evaluation is not warranted as the disability picture does not more closely approximate the criteria for a 30 percent evaluation, as the instability has not been objectively characterized by the clinical evidence as being severe.  Therefore, the claim for an increased evaluation above 20 percent for left knee anterior cruciate laxity with chondromalacia for the period from June 10, 2010 is denied.

Because the evidence in this case concerning left knee instability is not approximately balanced, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence does, however, support the assignment of a separate 10 percent evaluation for left knee arthritis from August 26, 2007.  As noted above, the June 2010 VA examiner noted that left knee arthritis was shown on an X-ray dated August 26, 2007.  He attributed the arthritis to the inservice left knee injury.  A compensable evaluation or evaluations may be assigned to limitation of flexion and/or extension.  Such has not been demonstrated in this case.  At the June 2010 VA examination, left knee range of motion was full, with apparent hyperextension of 5 degrees.  Thus, a rating under Diagnostic Codes 5260 or 5261 based on limitation of flexion and extension, respectively, is not warranted.  Under Diagnostic Code 5003 a compensable evaluation may be assigned to arthritis, in the absence of limitation of motion, when there is involvement of 2 or more major joints.  Here, only one major joint, the left knee, is involved.  38 C.F.R. § 4.45(f).  Nevertheless, there is also pain at rest, on active motion and following repetitive motion, weakness, and stiffness.  The Board is mindful of the provisions of 38 C.F.R. §§ 4.40 and 4.45 and concludes that the functional loss both complained of and clinically demonstrated, coupled with the Veteran's history of such, are commensurate with the assignment of a separate 10 percent rating for left knee arthritis from August 26, 2007.  A higher or additional evaluation for compensable limitation of motion is not warranted, as such has not been clinically demonstrated.  

(d.)  Extraschedular consideration

Finally, the Board finds that there is no evidence of an exceptional or unusual disability picture associated with the Veteran's service-connected left knee anterior cruciate laxity with chondromalacia and arthritis, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  The evidence establishes that the Veteran's service-connected left knee disability does not produce a greater impact on his occupational capacity that renders impractical the criteria contemplated by the applicable rating schedule as contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256 - 5261.  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.  

With regard to the Veteran's service-connected left knee and disabilities, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned evaluations for left knee symptomatology pursuant to the appropriate DCs, as detailed above, contemplate his levels of symptomatology.  Specifically, the criteria account for all instability and limitation of motion and any symptoms related to degenerative changes of the knee.  The Veteran's complaints of pain, limited range of motion due to pain, and functional limitation are also adequately contemplated by the rating schedule.  Notably, 38 C.F.R. §§ 4.40 and 4.45 adequately contemplate any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.  

In short, the evidence does not support the proposition that the Veteran's service-connected left knee disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2012).  Thus, referral of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.


ORDER

Service connection for an acquired psychiatric disorder, to include bipolar disorder and PTSD, is denied.

An increased evaluation above 10 percent for left knee anterior cruciate laxity with chondromalacia for the period prior to June 10, 2010 is denied.

An increased evaluation above 20 percent for left knee anterior cruciate laxity with chondromalacia for the period from June 10, 2010 is denied.   

A separate 10 percent evaluation for left knee arthritis is granted from August 26, 2007, subject to the law and regulations governing the payment of monetary awards.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


